WHEELER, District Judge.
By a statute of Ohio, conveyances in fraud of creditors may be declared void, and a trustee appointed, who “shall proceed by due course of law to recover” the property, and administer it for the benefit of creditors. 1 Rev. St. § 0344. The demurrer here raises the question whether such a trustee in Ohio can maintain a suit for the recovery of such property in this court. Such proceedings appear to vest the right to the property in the trustee. Conrad v. Pancost, 11 Ohio St. 685; Thomas v. Talmadge, 16 Ohio St. 438; Shorten v. Woodrow, 34 Ohio St. 648; Union Bank of Chicago v. Kansas City Bank, 136 U. S. 223, 10 Sup. Ct. Rep. 1013. Having this right, the trustee could sue to enforce it anywhere that he could to enforce his own proper rights, the same as an assignee in bankruptcy could. Lathrop v. Drake, 91 U. S. 516; Claflin v. Houseman, 93 U. S. 130. Demurrer overruled.